   USDC IN/ND case 1:20-cv-00233-HAB document 41 filed 06/15/21 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

TERRY PADGETT,                )
                              )
    Plaintiff,                )
                              )
v.                            )                      Cause No. 1:20-CV-233-HAB
                              )
NORFOLK SOUTHERN CORPORATION, )
                              )
    Defendant.                )

                                    OPINION AND ORDER

         Plaintiff alleges that he was fired from his position as a railroad engineer because of

discrimination towards his claimed disability and in retaliation for asserting his rights under the

Americans with Disabilities Act (“ADA”). An essential part of such a claim is suing the entity that

qualifies as your employer under the relevant statutes. Despite warnings from Defendant that it

was not Plaintiff’s employer, made as early as the answer and repeated since, Plaintiff has made

no effort to demonstrate that Defendant was his employer or to amend his complaint to name the

appropriate entity.

         Now before the Court is Defendant’s Motion for Summary Judgment (ECF No. 30). In

addition to attacking Plaintiff’s claim on its merits, Defendant additionally submits that “Norfolk

Southern Corporation is an improper defendant in this action and is entitled to summary judgment

on this basis alone.” (ECF No. 31 at 1, n.1). As he has with Defendant’s other denials that it was

Plaintiff’s employer, Plaintiff has chosen to ignore this argument. He has done so at his own peril.

Because this Court finds that Plaintiff has failed to designate any evidence suggesting, much less

proving, that he has sued his employer, the Court will enter summary judgment in Defendant’s

favor.
     USDC IN/ND case 1:20-cv-00233-HAB document 41 filed 06/15/21 page 2 of 4


A.      Procedural and Factual Background

        Plaintiff was hired by Norfolk Southern Railway Company (“NSRC”) in 2003. (ECF No.

31-2 at 5). NSRC, a separate legal entity that operates the rail line, is a wholly owned subsidiary

of Defendant. (ECF No. 13). In the very first sentence of its Answer (ECF No. 12), Defendant

asserted that it was not the properly named Defendant.

        Norfolk Southern Corporation (“NSC”) denies it is the properly named Defendant.
        Norfolk Southern Railway Company (“Norfolk Southern”) is the proper party in
        this action. Norfolk Southern is the operating subsidiary of NSC, and it is a separate
        legal entity which operates the rail line.

(Id. at 1). Defendant would continue to assert that NSRC was the proper defendant in multiple

filings. (See ECF Nos. 28, 31, 39, 40). Plaintiff has made no response, legal or factual, to

Defendant’s repeated protestations.

B.      Legal Analysis

1.      Summary Judgment Standard

        Summary judgment is warranted when “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The non-moving party must marshal and present the Court with evidence on which a

reasonable jury could rely to find in their favor. Goodman v. Nat’l Sec. Agency, Inc., 621 F.3d 651,

654 (7th Cir. 2010). A court must deny a motion for summary judgment when the nonmoving

party presents admissible evidence that creates a genuine issue of material fact. Luster v. Ill. Dep’t

of Corrs., 652 F.3d 726, 731 (7th Cir. 2011) (citations omitted). A court’s role in deciding a motion

for summary judgment “is not to sift through the evidence, pondering the nuances and

inconsistencies, and decide whom to believe. The court has one task and one task only: to decide,

based on the evidence of record, whether there is any material dispute of fact that requires a trial.”

Waldridge v. Am. Heochst Corp., 24 F.3d 918, 920 (7th Cir. 1994).

                                                  2
     USDC IN/ND case 1:20-cv-00233-HAB document 41 filed 06/15/21 page 3 of 4


        Facts that are outcome determinative under the applicable law are material for summary

judgment purposes. Smith ex rel. Smith v. Severn, 129 F.3d 419, 427 (7th Cir. 1997). Although a

bare contention that an issue of material fact exists is insufficient to create a factual dispute, a court

must construe all facts in a light most favorable to the nonmoving party, view all reasonable

inferences in that party’s favor, Bellaver v. Quanex Corp., 200 F.3d 485, 491–92 (7th Cir. 2000),

and avoid “the temptation to decide which party’s version of the facts is more likely true,” Payne

v. Pauley, 337 F.3d 767, 770 (7th Cir. 2003). Additionally, a court is not “obliged to research and

construct legal arguments for parties, especially when they are represented by counsel.” Nelson v.

Napolitano, 657 F.3d 586, 590 (7th Cir. 2011).

2.      Defendant is not Liable to Plaintiff under the ADA

        The ADA prohibits discrimination and retaliation by employers. See 42 U.S.C. § 12111;

Povey v. City of Jeffersonville, Ind., 697 F.3d 619, 624 (7th Cir. 2012); Christner v. American

Eagle Airlines, Inc., 2003 WL 21267105 at *3 (N.D. Ill. May 30, 2003). Where, as here, it is

undisputed that a plaintiff was employed by a corporate subsidiary, the parent can only be held

liable as set forth in Papa v. Katy Indus., Inc., 166 F.3d 937, 940–42 (7th Cir. 1999). Relevant to

this case, Papa instructs that Defendant could be liable where the elements for piercing the

corporate veil are present or where Defendant directed the discriminatory act, practice, or policy

of which the employee of its subsidiary was complaining. Id.

        There is no evidence in the record regarding either Papa scenario because Plaintiff, as he

has done throughout this litigation, simply ignored the employer issue in his summary judgment

briefing. What the Court is left with, then, is a suit against a non-employer, with no other theory

of liability argued or established. This leaves only one option.




                                                    3
     USDC IN/ND case 1:20-cv-00233-HAB document 41 filed 06/15/21 page 4 of 4


C.      Conclusion

        For the foregoing reasons, Defendant’s Motion for Summary Judgment (ECF No. 30) is

GRANTED. The Clerk is DIRECTED to enter judgment in favor of Defendant and against

Plaintiff.

        SO ORDERED on June 15, 2021.

                                           s/ Holly A. Brady_________________
                                          JUDGE HOLLY A. BRADY
                                          UNITED STATES DISTRICT COURT




                                             4
